Citation Nr: 1330541	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-45 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a psychiatric disability other than PTSD, to include as secondary to a service-connected disability.

6.  Entitlement to a disability rating greater than 30 percent for shell fragment wound of the left shoulder, with traumatic arthritis and subluxation of the acromiclavicular joint.
7.  Entitlement to a disability rating greater than 20 percent for metallic fragments in the left upper chest wall, with residual pain, previously claimed as shell fragment wound of the left chest with pleural injury.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2008, May 2009, November 2009 and August 2010 of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico and Huntington, West Virginia, which denied the benefits sought on appeal.  The jurisdiction of the case lies with the RO in San Juan, the Commonwealth of Puerto Rico.

The Board acknowledges that the Veteran has claimed a nervous condition as part of his claim of service connection for PTSD.  However, the record does not show a diagnosis of PTSD but he has been diagnosed with psychiatric disorders other than PTSD, including anxiety disorder and depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans' Claims held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Therefore, the Board has recharacterized the issues as shown on the title page of this decision and the Veteran's claimed nervous condition is considered part of his claim of service connection for a psychiatric disability other than PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a neck disability; entitlement to service connection for a back disability; entitlement to service connection for a psychiatric disability other than PTSD; entitlement to a disability rating greater than 20 percent for metallic fragments in the left upper chest wall, with residual pain; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1965 RO decision denied service connection for a nervous condition and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the time of the final September 1965 RO decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability.

3.  The Veteran does not have a current DSM-IV diagnosis of PTSD.

4.  During the claim and appeal period, the Veteran's shell fragment wound of the left shoulder, with traumatic arthritis and subluxation of the acromiclavicular joint has been not manifested by ankylosis of the scapula and humerus; or fibrous union of, nonunion of, or loss of head of the humerus.


CONCLUSIONS OF LAW

1.  The September 1965 RO decision is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2012).

4.  The criteria for a disability rating greater than 30 percent for shell fragment wound of the left shoulder, with traumatic arthritis and subluxation of the acromiclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) VA has duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In May 2008 and April 2010 letters, VA informed the Veteran of what evidence was required to substantiate his claims for service connection on a direct or secondary basis, as well as the claims for an increased rating, and his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Although no VCAA notice was provided to the Veteran with regard to his claim to reopen, there is no prejudice to the Veteran resulting from this error given the favorable disposition of reopening the claim herein.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his post service medical records, and the Veteran's lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As will be discussed in the Remand section below, the Board observes that there are outstanding records of the Veteran's psychiatric treatments in June and July 2008 that are not associated with the claims file.  However, these missing records do not affect the Board's consideration of the issue of service connection for PTSD because the Veteran does not have a current DSM-IV diagnosis of PTSD.  In this regard, the October 2008 VA examination that referenced the June and July 2008 VA psychiatric treatments reported that the Veteran was seen for evaluation of symptoms of simple phobia and anxiety and the resulting diagnosis was anxiety disorder, not otherwise specified.

Furthermore, the Veteran was provided VA examinations in June 2010 and May 2012 to determine the current existence and etiology of PTSD.  The Board finds that these VA examinations were adequate to decide the PTSD claim because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed clinical examination findings to include the resulting psychiatric diagnosis with adequate bases for the opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

The Veteran was also provided VA examinations in June 2008 and September 2009 to determine the current severity of his service-connected left shoulder disability.  The reports provided sufficient detail to determine the current severity of the Veteran's service-connected left shoulder disability.  
Although the June 2008 VA examiner did not indicate that the Veteran's claims file was reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  While the Board realizes that the last VA examination was conducted almost four years ago, the Board finds that duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  In any event, the Veteran has neither advanced an argument that any of the VA examination of record was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.  Further, VA treatment records dated subsequent to the September 2009 VA examination are associated with the claims file but do not indicate that the Veteran's left shoulder disability has worsened since that time.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The RO denied the Veteran's original claim of service connection for a nervous condition in a September 1965 decision on the basis that the medical evidence of record only reflected an acute anxiety state.

The Veteran did not submit any evidence addressing chronicity of his nervous condition or a nexus between his nervous condition and his service within one year of the September 1965 RO decision, nor did he file a timely appeal to the September 1965 RO decision.  Therefore, it is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The basis of the prior final denial was the RO's finding that there was no evidence that the Veteran had a chronic psychiatric disability related to his period of active service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 1965 RO decision that addresses this basis.

Evidence submitted and obtained since the September 1965 RO decision includes VA outpatient treatment records, dated from July 1970 to February 2012, reflecting treatments for psychiatric symptoms with current diagnoses of anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified; VA psychiatric examination reports dated October 2008, June 2010 and May 2012 showing a diagnosis of anxiety disorder, not otherwise specified; and various lay statements from the Veteran indicating that his psychiatric disability is secondary to his service-connected physical condition.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran has a current psychiatric disability is related to service, and it is presumed credible for the limited purpose of reopening a claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a psychiatric disability since the September 1965 RO decision.  On this basis, the issue of entitlement to service connection a psychiatric disability other than PTSD is reopened.

Service Connection: PTSD

The Veteran contends that he has PTSD as a result of his traumatic war experiences in service.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
In this case, the first element of the criteria is not met, as there is no DSM-IV diagnosis of PTSD.  Rather, psychiatric evaluations have diagnosed anxiety disorder and depressive disorder, and have specifically noted that the criteria for a PTSD diagnosis are not met.

On April 2006 VA psychiatry treatment, the Axis I diagnosis was simple phobia.  The Veteran's PTSD screen was negative.

On a VA psychiatric examination in October 2008, the diagnoses were anxiety disorder, not otherwise specified, with some depressive features, and simple phobia.

On a June 2010 VA PTSD examination, the Veteran reported his combat experience as stressor event that he found particularly traumatic.  He described that he experienced intense fear, helplessness, and horror while in Korea during military service.  He reported that during a patrol convoy, he was wounded in the back, left shoulder and left cheek and that he got lost in a dense hill for one week before he was found by a patrol unit.  PTSD symptoms included difficulty falling or staying asleep, irritability or outbursts of anger.  The diagnosis was anxiety disorder, not otherwise specified, on Axis I, and it was noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner explained that although the Veteran met the DSM-IV stressor criteria for PTSD, as well as the symptoms criteria for hyperarousal, he did not fulfill the symptoms criteria for persistent re-experiencing the traumatic event nor the symptom criteria for persistent avoidance of the stimulus.

On a May 2012 VA PTSD examination, the VA examiner also rendered a diagnosis of anxiety disorder on Axis I and stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  Regarding stressor, the Veteran reported while patrolling on a convoy in 1952, he was wounded in the back, left shoulder and cheek and needed to be hospitalized in Japan.  With regard to PTSD diagnostic criteria, the examiner noted that the Veteran experienced, witnessed or confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others on criterion A; and that he had persistent symptoms of increased arousal, not present before the trauma, as indicated by difficulty falling or staying asleep on criterion D.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances in adapting to stressful circumstances, including work or work-like setting.  The examiner noted that even though the Veteran referred traumatic experience during his military service, he did not meet the stressor criterion in that it was not adequate to support the diagnosis of PTSD.  The examiner further noted that the Veteran did not meet the persistent re-experiencing the traumatic event, or persistent avoidance of the stimuli and numbness of general responsiveness under the DSM-IV diagnostic PTSD criteria.  Therefore, the examiner concluded that at present, there was insufficient evidence to fulfill diagnostic criteria for PTSD.

As noted by the June 2010 and May 2012 VA examiners, their opinions indicate that the Veteran did not meet the criteria for a diagnosis of PTSD.  In this case, no medical professional has ever provided an opinion indicating that the Veteran meets the criteria for a diagnosis of PTSD based on his claimed stressor.  Thus, the evidence fails to establish a diagnosis of PTSD.

The Board acknowledges the Veteran's belief that he has PTSD that is related to his military service.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, here, the diagnosis of a psychiatric disorder, including PTSD, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

Without evidence of a current diagnosis of PTSD related to a verified stressor, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Therefore, the Board concludes that service connection for PTSD is not warranted.

Disability Rating: Left Shoulder Disability

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a disability rating greater than 30 percent for shell fragment wound of the left shoulder, with traumatic arthritis and subluxation of the acromiclavicular joint.  It has been evaluated under Diagnostic Codes 5010-5201 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder. Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder. 38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

The Veteran was provided a VA joints examination in June 2008.  The Veteran gave history of his trauma to the left shoulder joint and surgery in 1952 while on active duty.  He indicated that his current treatments were medications with fair pain control and that there were no side effects.  He identified that his dominant hand was the right hand.  He reported left shoulder symptoms of deformity, giving way, instability, pain, stiffness, weakness, numbness at night, redness and tenderness.  He denied episodes of dislocation or subluxation, or locking episodes.  He stated that the condition affected motion of the left shoulder and severe flare-ups occurring every two to three weeks and lasting for hours.   He could not do force during flare-ups.  On physical examination, the examiner noted that weight-bearing joint was not affected and there was no evidence of abnormal weight-bearing.  The range of motion was flexion (forward elevation) to 60 degrees and abduction to 60 degrees, external rotation to 35 degrees and internal rotation to 25 degrees, with pain throughout the entire ranges of motion.  Range of motion on repetitive use was flexion to 10 degrees, abduction to 10 degrees, external rotation to 25 degrees, and internal rotation to 15 degrees; and factor most responsible for additional limitation of motion was pain.

The examiner found that there were no recurrent shoulder dislocations, inflammatory arthritis, or joint ankylosis.  In summary, the left shoulder condition involved crepitus, deformity, malalignment, tenderness, painful movement, instability, weakness, and guarding of movement.  As to the effects on daily activities, it had mild effects on feeding, bathing, dressing, toileting, and grooming; moderate effects on chores, shopping, and exercise; and prevented sports and recreation.  As to the effects on occupational activities, the Veteran stated that he actually could not work due to age and health conditions.

VA treatment records covering the period of January to June 2009 reflect the Veteran's complaints of chronic left shoulder pain.  A January 2009 occupational therapy initial assessment report stated that the Veteran had injury since military service, but it was one year previously for no apparent reason when the left shoulder had increased pain and limited active limitation of motion that he had to discontinue working.  As to functional range of motion, it was noted that the left shoulder flexion was to 20 degrees and abduction was to 25 degrees.  The Veteran reported left shoulder pain rated as 8 on a scale of 1 to 10 during active range of motion.  The assessment was as follows: "[The Veteran] is evidencing limited active range of motion and pain in left shoulder years ago but increased aprox. one year ago.  [The Veteran] evidencing restricted participation in self care, productive and leisure activities.  At this moment required minimal assistance for bathing and dressing UE [(upper extremity)], is not able to work as a car mechanic.  [The Veteran] performs activities of home[ ]management but with pain at left shoulder."

The Veteran was provided another VA joints examination in September 2009.  The Veteran alleged pain in his left shoulder had increased in severity.  Subjective complaints included pain, weakness, stiffness, swelling, heat and redness, instability or giving way, "locking," fatigability for overhead activities, and lack of endurance.  He was currently taking medications with mild relief and no side effects.  The Veteran reported weekly flare-ups pain rated as 9 on a scale of 1 to 10, which lasted for several hours and were aggravated by repetitive use of the left upper extremity as well as overhead activities.  He denied subluxation.  As to functional effects, it was noted that the Veteran was independent in self care and that he retired as a taxi driver several years previously due to systemic disease of hypertension.

On physical examination, the examiner noted that on repetitive flexion of the left shoulder, pain was elicited at the acromiclavicular joint with no weakness or fatigue.  There were no effusions.  The range of motion was flexion to 40 degrees with pain in the last 10 degrees and functional loss of 140 degrees due to pain; abduction to 20 degrees with pain in the last 10 degrees and functional loss of 160 degrees due to pain; external rotation to 0 degrees with functional loss of 90 degrees due to pain; and internal rotation to 0 degrees with functional loss of 90 degrees due to pain.  The diagnosis was left shoulder shell fragment wound with subluxation.  

After reviewing the pertinent evidence of record, the Board concludes that the evidence does not show that a disability rating greater than 30 percent is not warranted for service-connected left shoulder disability.

At the June 2008 VA examination, the Veteran indicated that he was right-handed; thus, his left arm is his minor arm.  The 30 percent rating is the maximum rating available under Diagnostic Code 5201 for the minor arm.  Therefore, a rating greater than the currently assigned 30 percent rating is not available under Diagnostic Code 5201.  

The treatment records and VA examinations do not show that the Veteran has had ankylosis of the scapulohumeral articulation.  At the June 2008 examination it was specifically noted on clinical examination that there was no ankylosis, and the Veteran has not complained of ankylosis.  Additionally, at the September 2009 VA examination, the Veteran's left shoulder range of motion was flexion to 40 degrees; abduction to 20 degrees; external rotation to 0 degrees; and internal rotation to 0 degrees.  As there was motion, albeit severely limited, this simply does not show ankylosis of the left shoulder, required for the assignment of the next higher disability rating.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his left shoulder with at worst 10 degrees of forward flexion and 10 degrees of abduction.  Therefore, increased evaluations are not available under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation.  See 38 C.F.R. § 4.71a.  Increased evaluations are also not available under Diagnostic Code 5202 and 5203 because the record does not show impairment of the humerus or impairment of the clavicle or scapula.  See id.

The evidence also does not show that the Veteran's left shoulder disability causes a level of functional loss greater than that already contemplated by the current rating.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40, 4.45.  The June 2008 VA examiner noted that there was pain throughout the ranges of motion, but the range of motion on repetitive use was flexion to 10 degrees, abduction to 10 degrees, external rotation to 25 degrees, and internal rotation to 15 degrees.  On the September 2009 VA examination, there was pain in the last 10 degrees of 40 degrees of flexion and pain in the last 10 degrees of the 20 degrees of abduction.  However, these findings still do not support a higher rating based on limited motion because ankylosis in the left shoulder is not shown.  While the VA examiner noted that on physical examination, the Veteran had pain in his shoulder and fatigability with overhead activities, the additional limitation of motion objectively shown does not more closely approximate functional loss equivalent to ankylosis to the extent that it merited a higher rating.  Thus, a disability rating greater than 30 percent is not warranted based on functional loss.

The Board finds that the evidence is against the assignment of a rating greater than 30 percent for shell fragment wound of the left shoulder, with traumatic arthritis and subluxation of the acromiclavicular joint, at any time during the rating period on appeal.  As such, staged ratings are not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Veteran's shell fragment wound of the left shoulder, with traumatic arthritis and subluxation of the acromiclavicular joint is evaluated by the rating criteria which specifically contemplate the degree of mobility and anatomical deformity of the shoulder joint caused by this disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  When comparing the Veteran's symptoms, mainly consisting of pain and limited motion, with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his left shoulder disability that have been unaccounted for by the currently assigned schedular rating.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his left shoulder disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's shell fragment wound of the left shoulder, with traumatic arthritis and subluxation of the acromiclavicular joint.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a disability rating greater than 30 percent for the Veteran's shell fragment wound of the left shoulder, with traumatic arthritis and subluxation of the acromiclavicular joint is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a psychiatric disability other than PTSD is reopened and, to that extent, the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to a disability rating greater than 30 percent for shell fragment wound of the left shoulder, with traumatic arthritis and subluxation of the acromiclavicular joint is denied.


REMAND

The October 2008 VA psychiatric examination mentioned psychiatric treatments on June 11, 2008 and July 11 and 30, 2008 where the Veteran was seen for evaluation of symptoms of simple phobia and anxiety.  However, the actual reports of these June and July 2008 treatments are not included in the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all outstanding VA treatment records, specifically including those referenced in the October 2008 VA examination report.

The Veteran contends that he currently has neck and back disabilities secondary to his physical condition of service-connected shell fragment wounds involving the left shoulder.  He claims that his service-connected disabilities affect his back and neck as he overuses the other part of his body.  To that effect, secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2012).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In September 2009, a VA examiner opined that the Veteran's current cervical strain and lumbar strain are less likely than not related to service-connected of left shoulder because these are two distinct anatomical areas not related to left shoulder joint in terms of biomechanics, physiology or pathology.  However, the Board finds that the September 2009 VA medical opinion does not fully address the aggravation issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Additionally, the Veteran was provided a VA respiratory examination in June 2008 to determine the current severity of his service-connected metallic fragments in the left upper chest wall with residual pain, but the Board finds the examination inadequate.  See Barr, 21 Vet. App. at 312.  The examination did not include pulmonary function tests, and therefore it does not provide sufficient details to evaluate the Veteran's disability under the pertinent rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6843.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Veteran claims entitlement to a TDIU.  Given multiple appealed claims for service connection and increased rating that have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any and all outstanding VA treatment records specifically including the reports of the VA psychiatric treatments on June 11, 2008 and July 11 and 30, 2008 as referenced in the October 2008 VA examination report.  The RO should also obtain these records from the VA Outpatient Clinic in Mayaguez, Puerto Rico and any associated outpatient clinics.  In addition, the RO should obtain all VA treatment records for the Veteran from the VA Medical Center in San Juan, Puerto Rico, and all associated outpatient clinics, including the clinic in Mayaguez, Puerto Rico, dated from February 2012 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the September 2009 VA spine examination, if available, to determine any relationship between the Veteran's currently diagnosed neck and back disabilities and his service-connected disabilities.  If the September 2009 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck or back disability is related to his military service.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck or back disability is aggravated by any service-connected disability, specifically to include overcompensating for his service-connected left shoulder shell fragment wound.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his metallic fragments in the left upper chest wall, with residual pain.  The claims file, along with a full copy of this remand, must be made available to the examiner for a review of the Veteran's pertinent medical history.

All necessary diagnostic testing and evaluation needed to make this determination should be done, including a PFT.  The examiner should review the results of any testing prior to completion of the examination report.

To properly rate this disability, the results of the PFT must indicate: (a) the percentage of predicted FEV-1 and FEV-1/FVC and (b) the percentage of predicted DLCO (SB).

The examiner also must determine whether the Veteran has: (i) cor pulmonale (right heart failure), or (ii) pulmonary hypertension (shown by Echo or cardiac catheterization), or (iii) right ventricular hypertrophy, or (iv) a requirement of outpatient oxygen therapy, or (v) maximum exercise capacity of less than 15/ml/kg/min as measured by oxygen consumption with cardiac or respiratory limitation.

4.  After completing the above development, and any other development deemed necessary, readjudicate all pending service connection and increased rating claims on appeal taking into consideration any newly acquired evidence.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, consistent with his education and occupational experience.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Any opinion must not consider the effects of age or any nonservice-connected disabilities.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


